Citation Nr: 1624055	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  16-00 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Whether the June 2015 Board decision denying entitlement to an increased rating for a psychiatric disorder for the period prior to October 21, 2009, should be revised or reversed on the grounds of clear and unmistakable error (CUE).

2.  Whether the June 2015 Board decision denying entitlement to special monthly compensation (SMC) for the period prior to October 21, 2009, should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney



ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran had active military service from December 1962 to May 1963.  The Veteran died in October 2010; the claimant is the Veteran's surviving spouse.

This matter comes before the Board as an original action on the motion of the moving party to reverse or revise, on the basis of CUE, a Board decision promulgated on June 24, 2015, in which the Board denied a claim for entitlement to an increased rating for a psychiatric disorder prior to October 21, 2009, and denied entitlement to SMC prior to October 21, 2009.


FINDING OF FACT

The June 2015 Board decision was supported by the evidence then of record, and it is not shown that the applicable statutory and regulatory provisions existing at that time were incorrectly applied.


CONCLUSION OF LAW

CUE is not shown in the June 2015 Board decision.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-20.1411 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The claimant maintains that a June 2015 Board decision contains CUE because the Board did not properly apply the regulations found at 38 C.F.R. § 3.3010.  As a threshold matter, the Board finds that the arguments advanced by the claimant allege CUE with the requisite specificity.  See 38 C.F.R. § 20.1404(b).

The record appears to be complete, therefore no referral is necessary to ensure completeness of the record.  See 38 C.F.R. § 20.1405(e).  

A motion for revision of a Board decision on the basis of CUE is not a claim for benefits subject to the requirements and duties associated with 38 U.S.C.A. § 5107(a) (imposing a duty to assist).  See 38 C.F.R. § 20.1411(d).

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).  Review of the record reflects that the moving party did not appeal the June 2015 Board decision.  Accordingly, it became final.  There are two exceptions to the rule of finality of VA decisions, i.e., challenges based on CUE in a prior, final decision (38 U.S.C.A. §§ 5109A, 7111), and reopened claims based on new and material evidence (38 U.S.C.A. § 5108 ).  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).

CUE is a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).  In order to find CUE it must be determined (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Grover v. West, 12 Vet. App. 109, 112 (1999) (citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

Additionally, 38 C.F.R. § 20.1403(d) gives examples of situations that are not CUE. CUE is not a: 1) changed medical diagnosis; 2) failure to fulfill the duty to assist; 3) disagreement as to how the facts were weighed or evaluated; and 4) change in interpretation of a statute or regulation.  See 38 C.F.R. § 20.1403(d).

38 C.F.R. § 20.1403(c) also indicates that, where it is not absolutely clear that a different result would have ensued, but for the error, the error complained of cannot be CUE.  No new evidence will be considered, 38 C.F.R. § 20.1405(b) and the law precludes remands or other referral for the purpose of deciding the motion.  See 38 U.S.C.A. § 7111(e); 38 C.F.R. § 20.1405(b).

By way of history, in the June 2015 decision at issue, the Board found that because there was no pending claim at the time of the Veteran's death, there was no basis for the substitution of the claimant, and therefore the appeal for increased rating and for SMC had to be denied.  

The Board based that decision on 38 C.F.R. § 3010(g)(1)(i) & (ii) which states that in order for a substituted claimant to move forward, "a claim or appeal must be pending."  The regulation goes on to define the term pending, stating that a claim is pending "if the claimant had filed the claim with an agency of original jurisdiction but dies before the agency of original jurisdiction makes a decision on the claim," or if at the time of the claimant's death, "the agency of original jurisdiction has made a decision on the claim, but the claimant has not filed a notice of disagreement, and the period allowed by law for filing a notice of disagreement has not expired."  A claim is also considered to be pending if, "a claimant filed a notice of disagreement in response to a notification from an agency of original jurisdiction of its decision on a claim, but dies before the Board of Veterans' Appeals issues a final decision on the appeal."  38 C.F.R. § 3010(g)(1)(i) & (ii).  

A review of the record showed none of these requirements were met.  The Board had granted service connection for a psychiatric disorder and had granted SMC in September 2010.  The Veteran died in October 2010, after this decision was issued.  Thus, there was no pending claim as specifically regulated pursuant to 38 C.F.R. § 3010(g)(1)(i) & (ii).  

The claimant now contends that the Board decision contained CUE because the claim had not reached "completion," a requirement of 38 C.F.R. § 3010(a).  The claimant argues that because the RO did not implement the September 2010 decision, to include assigning a disability rating and effective dates, until after the Veteran's death, the appeal had not reached completion and thus the claim was still pending.  She contends that because the claim was still pending on this basis, she was appropriately substituted with regard to the timely filed notice of disagreement to the September 2010 implementing rating decision.

However, the Board finds that the June 2015 decision did correctly apply the statutory laws and regulations as they were known at the time, and the corrects facts were known and considered.  Thus, a claim for CUE cannot prevail.  

Specifically, as the Board correctly found in 2015, under regulation and in contrast to the claimant's argument, there was no pending appeal.  Once the Board granted service connection and SMC in 2010, the appeal had reached completion.  The Veteran was appealing a decision based upon the denial of service connection and the denial of SMC.  The 2010 Board decision granted those benefits.  Thus, there was no outstanding claim at the time of the Veteran's death.  Disagreement with the ratings or effective dates later assigned by the RO would instead begin the cycle of a new appeal.  The conclusion that the 2010 Board decision was final is supported by 38 C.F.R. § 20.1100, stating that, "...all [Board] decisions are final on the date stamped on the face of the decision."  The appellant's claim does not fall within any of the exceptions listed in paragraph 38 C.F.R. § 20.1100(b).  Moreover, the very basis of a claim for CUE is premised on the finality of a Board decision.  

Significantly, as stated in the 2015 Board decision, 38 C.F.R. § 3.3010(f)(2) does not permit a substitute to add an issue or expand a claim.  To appeal the ratings assigned and effective dates assigned by the RO would do just that.  In light of the foregoing, the Board finds that the claimant has not established that any of the correct facts, as they were known at the time, were not before the Board in June 2015, and has not shown that, but for incorrect application of statutory or regulatory provisions, the outcome of the claim would have been manifestly different.

Accordingly, based upon the above, the Board finds that there is no CUE in the June 2015 decision.


ORDER

The motion for revision or reversal of a June 2015 Board decision denying entitlement to an increased rating for a psychiatric disorder for the period prior to October 21, 2009, on the basis of CUE is denied.

The motion for revision or reversal of a June 2015 Board decision denying entitlement to SMC for the period prior to October 21, 2009, on the basis of CUE is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


